McGivern, J. P. (dissenting).
I would reverse and dismiss the petition. I associate myself with the view expressed in the brief submitted by the Attorney-General, to wit: “The Secretary of State and the Attorney General have maintained from the outset that the court had no power to grant the relief requested by the respondents or to make the order here appealed.” (Italics supplied.) As I read the cases, a corporate merger cannot be annulled by judicial flat, and then the constituent elements of the former corporations immediately be recreated, remerged and restored to their pristine states, all by a flash of judicial prestidigitation. Certainly, not at the behest of a distressed taxpayer in order to afford real or imaginary tax relief—a desideratum, which at this point, has become moot, accepting, as we must, the representation of petitioner, that “the relief sought will be moot unless the same is granted prior to September 30, 1971”. The Legislature not having provided a procedure for reconstituting merged corporations, the general equity powers of the court may not be stretched out to effectuate such a result. "Equitas sequitur legem”, the maxim reads, and the statutes not having provided the courts with the power to undo a merger and resurrect defunct corporations on the spot, Special Term erred when it granted the relief requested. (Matter of Binghampton Gen. Elec. Co., 143 N. Y. 261; Electric Bond & Share Co. v. State of New York, 249 App. Div. 371, affd. 274 N. Y. 625.) That the corporation is a creature of the State, and that even the authority of the courts in dealing with dissolutions and mergers is founded in the statutes, and not in equity, has consistently been recognized. (Matter of Dolgeville Elec. Light & Power Co., 160 N. Y. 500; Beloff v. Consolidated Edison Co. of N. Y., 300 N. Y. 11, 19; Matter of Binghampton Gen. Elec. Co., supra; Matter of Tarrytown, White Plains & Mamaroneck Ry. Co., 133 App. Div. 297; Gutwirth & Erranate Homes v. Jacobowitz, 81 N. Y. S. 2d 607.) And, unfortunately, the Legislature has not provided for a nunc pro tunc reconstitution of a deceased corporation in order to solve an ad hoc dilemma of a taxpayer. Thus, I agree with the majority opinion when it refers to “the unauthorized act of Special Term in granting relief”. It is not a matter of “depriving” the petitioner of rectification of an error. The statutes simply do not sanction the shortcut, permitted by Special Term, and countenanced by the majority. Thus, since there is no statutory support, nor precedents, to sustain Special Term, and time having mooted the controversy, I see no point in transferring an academic file to Albany, rigor mortis having already set in. And the Supreme Court, being a court of general State-wide jurisdiction, this court has the power to determine the basic question, and dismiss the petition, now. Settle order on notice.